Citation Nr: 0638603	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO determined that new and 
material evidence had not been received to reopen claims for 
service connection for low back disability and bilateral 
hearing loss.  By that same rating action, the RO denied 
service connection for bilateral tinnitus.  The veteran 
perfected a timely appeal of the November 2002 rating action 
to the Board.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing at the 
Houston, Texas RO.  A copy of the hearing transcript has been 
associated with the claims files.

The issues of entitlement to service connection for a low 
back disability, bilateral hearing loss, and tinnitus are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  By a December 1980 decision, the RO denied the veteran's 
claim of entitlement to service connection for low back 
disability, and sent him notice of this denial in January 
1981.  The veteran did not initiate an appeal.

2.  Evidence added to the record since the December 1980 RO 
decision is new, and it relates to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for low back disability.

3.  The December 1980 decision also denied entitlement to 
service connection for bilateral hearing loss.

4.  Evidence added to the record since the December 1980 RO 
decision is new, and it relates to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  A December 1980 decision, wherein the RO denied a claim 
of service connection for low back disability, is final.  38 
U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  The evidence received since the December 1980 RO decision 
is new and material, and the claim of service connection for 
low back disability is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The December 1980 decision, wherein the RO denied a claim 
of service connection for bilateral hearing loss, is final.  
38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

4.  The evidence received since the December 1980 RO decision 
is new and material, and the claim of service connection for 
bilateral hearing loss is reopened. 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Because the Board is granting the veteran's petition to 
reopen his claims for service connection for low back 
disability and bilateral hearing loss, any further assistance 
and notice is unnecessary.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

II.  Pertinent laws and regulations

Service Connection-in general

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131
(West 2002); 38 C.F.R. § 3.303 (2006).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Reopening laws and regulations

Rating decisions become final unless a notice of disagreement 
is submitted within one year of notice of the decision.  
38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 U.S.C.A. 
§ 4005(c)).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA will reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium). In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

III.  Analysis

By a December 1980 rating action, the RO denied service 
connection for low back disability and bilateral hearing 
loss.  In making their determination, the RO concluded that 
the veteran's complaints of back pain during service were 
acute and transitory and resolved without any chronic low 
back pathology.  With regard to hearing loss, the RO 
determined that this disability was not demonstrated in the 
record.  Thus, the Board determined that there was no medical 
evidence demonstrating that the veteran currently had a low 
back disability or hearing loss that was either incurred in 
or aggravated by military service. 

Since the December 1980 rating action, additional private and 
VA medical evidence includes, but is not limited to, an 
August 2002 private treatment report, reflecting that the 
veteran had been diagnosed as having lumbar strain.  The 
August 2002 private treatment report is "new" because it 
was not of record at the time of the RO's December 1980 
decision.  In addition, the August 2002 private treatment 
report is "material" because it relates to an unestablished 
fact necessary to substantiate the underlying claim for 
service connection for low back disability.  In this regard, 
the newly submitted August 2002 report shows that the veteran 
currently has a low back disability, i.e., lumbar strain, a 
fact that was not previously before the RO in December 1980.  

Similarly, in a letter dated in February 2003, a private 
audiologist reported that the veteran had speech 
discrimination scores of 92 percent apparently in both ears.  
Such scores demonstrate a current hearing loss disability as 
defined by VA.  38 C.F.R. § 3.385 (2006).  This evidence goes 
to the previously unestablished fact of a current disability.  
Current disability is an essential element of a claim for 
service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

New and material evidence having been received; the veteran's 
claims of entitlement to service connection for a low back 
disability and bilateral hearing loss are reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for low back disability, to this 
extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, to 
this extent, the appeal is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case there is competent evidence of current low back 
disability, hearing loss, and tinnitus.  The veteran has 
testified to a continuity of symptomatology since service.  
An examination is needed to obtain a competent opinion as to 
whether these disabilities are related to disease or injury 
in service.

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA orthopedic examination 
to determine whether he suffers from 
any current low back disability and, if 
so, whether it is related to service.  
The claims files and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate in his or her report that such 
a review was conducted.  

After a review of the claims files, to 
specifically include the veteran's 
service medical records, reflecting 
that he was seen for back pain in June 
1971 and May 1978, the examiner must 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
low back disability, had its onset 
during service, was the result of an 
event during service, or that arthritis 
of the lumbar spine was manifested to a 
compensable degree within a year of 
service discharge in April 1980.  A 
rationale must be given for all 
opinions expressed.
    
4.  Then, the RO should schedule the 
veteran for a VA audiological 
examination, with audiometric studies, 
to determine if the veteran currently 
has any hearing loss or tinnitus 
attributable to military service.  The 
claims files including a copy of this 
remand must be reviewed by the examiner 
in conjunction with the examination.

The examiner must provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
that current hearing loss or tinnitus 
began in service, that sensorineural 
hearing loss was manifested to a 
compensable degree within a year of his 
service discharge in April 1980, or 
that current hearing loss or tinnitus 
is related to a disease or injury in 
service.  The examiner should provide a 
rationale all opinions.

5.  After ensuring that the requested 
opinions and rationale have been 
obtained, the AMC or RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the AMC or RO should issue a 
supplemental statement of the case 
(SSOC).  The case should be returned to 
the Board if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


